Citation Nr: 0006495	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from February 1953 to May 
1983. The question at issue is on appeal from a decision by 
the St. Louis VA Regional Office in February 1998.

FINDINGS OF FACT

1.  Service connection for peripheral neuropathy was denied 
in a rating decision in January 1993.

2.  Evidence subsequent to that decision bears directly and 
substantially upon the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim for service connection for peripheral 
neuropathy is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for peripheral neuropathy. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2.  The claim of entitlement to service connection for 
peripheral neuropathy is well grounded.  38 U.S.C.A. 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for peripheral neuropathy was denied by 
the RO in January 1993.  It was held that service medical 
records were negative for this condition and that no 
relationship between peripheral neuropathy and service-
connected hypertension with congestive heart failure was 
shown. Available for review in January 1993 were clinical 
records of treatment received by the veteran at a service 
medical facility in 1991 and 1992 and the report of a VA 
examination conducted in December 1992.  A clinical record 
dated in August 1991 notes peripheral neuropathy, probably 
due to alcohol use. The diagnoses on VA examination in 
December 1992 included peripheral neuropathy of unknown 
origin, doubt peripheral vascular disease.

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

A reopened claim is not necessarily a well-grounded claim 
and, absent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and "VA 
assistance in claim development is conditional upon the 
submission of a 'well grounded' claim." Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West 118 S.Ct. 2348 (1998). If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not reachable. 
Winters v. West, 12 Vet.App. 203 (1999).

A well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). Secondary service connection 
requires medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998).
In this case, the evidence added to the record since the 
January 1993 rating decision includes a December 1999 
statement from a service physician, who related that the 
veteran had peripheral neuropathy. He added that it was 
highly possible that atherosclerotic peripheral vascular 
disease was the cause of this condition. The Board finds this 
statement is new and material evidence as it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. Further, 
this opinion is sufficient to well-ground the veteran's 
claim. Caluza, Velez.

ORDER

New and material evidence has been submitted to reopen a 
well-grounded claim of service connection for peripheral 
neuropathy; the appeal is granted to this extent.


REMAND

The duty to assist (the legal basis for directing the RO to 
conduct a VA examination) arises where the veteran has 
submitted a well grounded claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Therefore, a remand to 
the RO to conduct a VA medical examination is appropriate in 
this case.  The case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for since December 1999 for the 
disability at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by a specialist 
in peripheral vascular disease to determine 
the etiology of the veteran's peripheral 
neuropathy.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail. 
An opinion should be provided regarding the 
likelihood of a relationship, direct or 
otherwise, between atherosclerotic 
peripheral vascular disease, if present, and 
peripheral neuropathy. The relationship 
between peripheral vascular disease and the 
service-connected heart condition, 
hypertension with congestive heart failure, 
also should be addressed. Reasons and bases 
for all conclusions should be provided. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.




Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

